SECOND AMENDMENT TO THE
CONNECTICUT NATURAL GAS CORPORATION
DEFERRED COMPENSATION PLAN TRUST AGREEMENT


THIS AMENDMENT is made and entered into as of the 25th day of April, 2000, by
and between CONNECTICUT NATURAL GAS CORPORATION, a Connecticut corporation with
its principal office in Hartford, Connecticut (hereinafter referred to as "CNG")
and PUTNAM FIDUCIARY TRUST COMPANY (hereinafter referred to as the "Trustee").

W I T N E S S E T H:

WHEREAS, by Agreement dated ____________, 1999 (the "Agreement") CNG and the
Trustee entered into an Agreement entitled Connecticut Natural Gas Corporation
Deferred Compensation Plan Trust Agreement; and

WHEREAS, the parties reserved the right to amend the Agreement in Section 12(a)
thereof, subject to the conditions set forth therein; and

WHEREAS, CNG wishes to amend the Agreement in the particulars set forth below;

NOW, THEREFORE, the CNG and the Trustee agree to amend the Agreement, as
heretofore amended by the First Amendment thereto, as follows effective
immediately prior to the effective date of the consummation of the merger of CTG
Resources, Inc. with and into Oak Merger Co. pursuant to the Agreement and Plan
of Merger, dated as of June 29, 1999, by and among CTG Resources, Inc., Energy
East Corporation and Oak Merger Co.:

1. By deleting Section 5(c) and inserting in lieu thereof the following:

"(c) The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by Energy East Corporation or successor thereto,
including common stock thereof, as directed by the Employer."

2. Except as herein above modified and amended, the Agreement, as amended, shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed and respective corporate seals to be hereunto affixed as of the date
first above written.

ATTEST: CONNECTICUT NATURAL GAS CORPORATION

S/ Jeffrey A. Hall                       By S/ Jean S. McCarthy           
                      
Its Vice President, Human Resources              


ATTEST: PUTNAM FIDUCIARY TRUST COMPANY        

S/ Carol E. Peters                       By S/ Tina Campell            
                         
Its Senior Vice President                           


STATE OF CONNECTICUT )
                                          SS. HARTFORD
COUNTY OF HARTFORD )


Personally appeared Jean S. McCarthy, Vice President Human Resources of
Connecticut Natural Gas Corporation, signer of the foregoing instrument, and
acknowledged the same to be his her free act and deed as such
___________________, and the free act and deed of said corporation, before me.


Daisy Q. Mendez                      
Commissioner of the Superior Court   
Notary Public                           
My Commission Expires:  June 30, 2004

COMMONWEALTH OF MASSACHUSETTS)
                                          
                                  )SS.
COUNTY OF NORFOLK                                 )

Personally appeared Tina A. Campbell, Senior Vice President of Putnam Fiduciary
Trust Company, signer of the foregoing instrument, and acknowledged the same to
be his free act and deed as such ___________________, and the free act and deed
of said corporation, before me.

Carol E. Peters                     


Notary Public                      
My Commission Expires: 2/23/07


